Citation Nr: 1138172	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-300 90	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder to include as secondary to service-connected acne. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disability, to include as secondary to service-connected acne and/or a psychiatric disorder. 

3.  Service connection for a psychiatric disorder to include as secondary to service-connected acne. 

4.  Service connection for a heart disability, to include as secondary to service-connected acne and/or a psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1975 to December 1976. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which declined to reopen the Veteran's claims of entitlement to service connection.

On his VA Form 9, substantive appeal, received in August 2009, the Veteran requested a hearing before a Veterans Law Judge.  In a September 2009 correspondence, the Veteran indicated that he desired to have a hearing before an RO employee in lieu of a travel board hearing before a Veterans Law Judge.  Subsequently, the Veteran presented testimony before an RO employee in January 2010.  A copy of the transcript has been associated with the claims folder

The Board notes that the Veteran's specific claim related to service connection for major depression.  During the pendency of this appeal, a Court of Appeals for Veterans Claims (Court) decision held that a veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms regardless of the label attached to them warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).   The evidence shows that the Veteran has been diagnosed with various psychiatric disorders.  Additionally, a claim for service connection for PTSD was denied in an October 2010 rating decision.  Accordingly, the Board has recharacterized the issue as reflected on the first page of his document. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a psychiatric disorder and a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2006 rating decision, the RO declined to reopen the Veteran's claims of service connection for major depression and chronic heart failure; and the Veteran did not appeal this determination within one year of being notified.

2.  Evidence received since the January 2006 rating decision raises a reasonable possibility of substantiating the claims of service connection for a psychiatric disorder and a heart disability. 


CONCLUSIONS OF LAW

1.  The January 2006 RO decision that declined to reopen the Veteran's claims of service connection for major depression and chronic heart failure is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for service connection for a psychiatric disorder and a heart disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claims for service connection for a psychiatric disorder and a heart disability.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claims-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Claims to Reopen 

In a January 2005 rating decision, the RO denied service connection for major depression and chronic heart failure.  The Veteran was informed of that decision and he did not file a timely appeal.  Subsequently, in August 2005, the Veteran sought to reopen both of his claims.  In a January 2006 rating decision, the RO declined to reopen the Veteran's claims of service connection for major depression and chronic heart failure.  The Veteran was informed of that decision and he did not file a timely appeal.

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The January 2005 and January 2006 rating decisions are final because the Veteran did not file a timely appeal with respect to either rating decision.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004, 2005).

The claims of entitlement to service connection for psychiatric disorder and a heart disability may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claims in September 2008.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  3 8 C.F.R. § 3.156(a) (2010).  In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The relevant evidence before VA at the time of the prior final decisions consisted of service treatment treatments which were negative for complaints or treatment for either a psychiatric disorder or a heart disability.  The treatment records reflected that the Veteran was ostracized due to his acne.  Post-service treatment records included records dated in March 1977 showing diagnoses of anxiety and in July 1977 diagnoses of questionable neurosis.  These records also showed treatment for a heart disability.       

In denying the Veteran's service connection claims for a psychiatric disorder (specifically major depression) and a heart disability in January 2005, the RO found that there was no evidence that either current depression or heart disability was related to service-connected acne.  In the January 2006 rating decision, the RO declined to reopen the claims for service connection finding that there was no evidence that either disability was related to service-connected acne.  

To reopen the claim, the new evidence must show that the Veteran currently has a psychiatric disorder and/or heart disability related to service-connected acne and/or service.   

Pertinent evidence received since the last final decision for the claims of service connection includes a July 2010 VA examination report.  In diagnosing the Veteran with a mood disorder, not otherwise specified, the examiner noted that the Veteran's current psychiatric disability did not first manifest itself due to being ostracized because of his appearance in service and his current mood disorder was not related to his acne, but more likely related to his alcohol issue.  The evidence also includes the Veteran's personal testimony and statements submitted in support of his claim.  The Veteran testified that he experienced depression during service due to the treatment from other service members as a result of his acne.  He indicated that he has had the same symptoms of depression ever since service up to the present time.  

In this regard, the Board notes that the Veteran is competent to give evidence about what he experienced, such as symptoms of depression during service which are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  More recently, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.  Furthermore, for the limited purpose of establishing whether new and material evidence has been submitted, the evidence, in this case, the Veteran's statements regarding continuity of symptomatology since service, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

With the Veteran's statements, there is now evidence of in-service psychiatric symptoms that continued after service discharge.  Accordingly, the Board finds that the evidence received since the January 2006 rating decision is both new and material evidence as it was not previously of record and it raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder.  Furthermore, the Veteran's claim for a heart disorder appears to be secondary to either his service-connected acne or a psychiatric disorder.   As the Veteran is now claiming a new theory of entitlement for his heart disability (i.e. secondary to a psychiatric disorder, the claim is reopened.  See supra Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the claims are reopened.

  
ORDER

New and material evidence to reopen the claim of service connection for a psychiatric disorder to include as secondary to service-connected acne has been received; to this limited extent, the appeal is granted.

New and material evidence to reopen the claim of service connection for a heart disability, to include as secondary to service-connected acne and/or a psychiatric disorder has been received; to this limited extent, the appeal is granted.


REMAND

Unfortunately, additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to afford the Veteran every possible consideration.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

As noted above, the Veteran contends that his current psychiatric disorder is due to his service-connected acne.  He specifically asserts that he initially experienced psychiatric symptoms in service and has continued to have such ever since.  The Veteran is competent to testify having experienced symptoms of depression ever since service.  See supra, Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  See Justus v. Principi, 3 Vet. App. 510 (1992).   

Post-service treatment records are replete with various diagnoses for psychiatric diagnoses.  VA afforded the Veteran an examination in July 2010 and the examiner found that Veteran's currently diagnosed mood disorder was not related to his acne or military service.  However, in rendering this opinion, the examiner did not take into account the Veteran's lay testimony regarding onset of symptoms in service.  Furthermore, the examiner did not address any aggravation of the Veteran's psychiatric disability from his service-connected acne.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation; see also 38 C.F.R. § 3.310 (2010).  On remand, the Veteran must be provided another examination to determine the etiology of any current psychiatric disorder, to include taking into account the Veteran's statements as to onset.

As to the claim for service connection for a heart disability, the Veteran contends it is due to the stress of his service-connected acne or a psychiatric disorder.  He has not been afforded an examination to determine the etiology of his current disability.  On remand, he must be provided with an examination to determine the nature and etiology of any current heart disability, to include as due to his service-connected acne and/or any current psychiatric disability.  See id. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should identify all psychiatric disorders that are currently manifested or that have been manifested at any time during the course of the appeal.  

For each psychiatric disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability had its onset during service or is otherwise related to service.  In rendering this opinion, the examiner should comment on and discuss the Veteran's report of the onset of psychiatric symptoms during and ever since service due to his acne.

The examiner should also determine if it is at least as likely as not (i.e. 50 percent or greater probability) whether any psychiatric disorder is related to, was caused by, or aggravated by the Veteran's service-connected acne. 

If the service-connected acne aggravates (i.e., permanently worsens) the psychiatric disorder, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. 
§ 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should address any contrary evidence of record. 

If the examiner(s) is unable to offer any of the requested opinion(s), it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current heart disability.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should identify all current heart disabilities.  

For each heart disability identified, the examiner should determine if it is at least as likely as not (i.e. 50 percent or greater probability) whether the disability was caused by, or aggravated by the Veteran's service-connected acne and/or psychiatric disability. 

If the service-connected acne aggravates the heart disability (i.e., permanently worsens), the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

If a psychiatric disorder aggravates the heart disability (i.e., permanently worsens), the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should address any contrary evidence of record. 

If the examiner(s) is unable to offer any of the requested opinion(s), it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.   Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that the notices scheduling the examinations were sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  Then readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


